Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 11, 2016                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
  153959 (26)                                                                                               David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                              Joan L. Larsen,
                                                                                                                        Justices
  BRUCE A. WILLIAMS,

                  Plaintiff-Appellant,

  v                                                                   SC: 153959
                                                                      COA: 331757
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff’s motion for reconsideration of the
  order of June 22, 2016 is denied. Within 21 days of the certification of this order,
  plaintiff shall pay the initial partial filing fee of $12.00 as ordered. Failure to comply
  with the terms of this order shall result in administrative dismissal of plaintiff’s appeal.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 11, 2016
          jam
                                                                                 Clerk